Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 07/22/2022.
Claims 1-20 are pending.
Claims 1-3, 8-10, and 14-16 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Response to Arguments
The applicant's arguments/remarks filed on 09/07/2022 regarding claims 1-20  have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that there is no discussion that any of the power components coupled to the servers in Brech includes a plurality of power distribution networking engines each coupled to a respective server.
Further, applicant argues that the communication subsystem in Lewis that permits the exchange of data with a network or other computer/hardware systems simply can not characterized as the switching subsystem of the original independent claims that is coupled to a plurality of power distribution powerline network engines (which are not taught by Brech as discussed above ) and that is configured to transmit dataline management communications between the power distribution powerline network engines and a management system via a network.
Applicant argues that even if the communication subsystem in Lewis may be broadly construed as the switching subsystem of the original independent claims, there is no characterization of that communication subsystem of Lewis teaches performing the routing operations on the dataline communications recited by the amended independent claims
Examiner’s Response
The applicant's arguments/remarks filed on 09/07/2022 regarding claims 1-20 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Williams et al. (hereinafter referred to as Willliams) (U. S. Patent No. 6404773 B1).
For Williams, as recited in the ABSTRACT, “ receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100, as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”,  Williams teaches substation, which is a subsystem. And, also, as recited in Col. 4, lines 60-63, “A gateway architecture is shown in FIG. 4, Control and signaling information is converted between the format used on the backhaul network and the format used on PSTN by a signaling engine 261, Williams teaches network engine. Williams teaches performing the routing operations on the dataline communications recited by the amended independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al. (hereinafter referred to as Brech) (U. S. Pub. No. 2009/0217073 A1) in view of Williams et al. (hereinafter referred to as Willliams) (U. S. Patent No. 6404773 B1), and in view of Lewis (U. S. Pub. No. 2018/0294610 A1).
As to claim 1, Brech teaches a power distribution powerline networking management system, comprising: a server rack; a plurality of server devices that are located in the server rack, wherein each of the plurality of server devices includes: a management subsystem; a power system that is coupled to the management subsystem (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”); and a server powerline networking engine that is included in the power system and that is configured to convert between dataline management communications and powerline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and a power distribution system that is located in the server rack and that includes: a respective power connector coupled to the power system in each of the plurality of server devices (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); a respective power distribution powerline networking engine that is coupled to each respective power connector and that is configured to convert between dataline management communications and powerline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein a switching subsystem that is coupled to each respective power distribution powerline networking engine and that is configured to: receive first dataline management communications from the plurality of server devices via the respective power distribution powerline networking engines and transmit the first dataline management communications to a management system via a network; and receive second dataline management communications from the management system via the network and route the second dataline management communications to the plurality of server devices via the respective power distribution powerline networking engines.
In analogous teaching, Williams exemplifies this wherein Williams teaches a switching subsystem that is coupled to each respective power distribution powerline networking engine and that is configured to: receive first dataline management communications from the plurality of server devices via the respective networking engines (See at least ABSTRACT, “receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100, as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”) and transmit the first dataline management communications to a management system via a network (See at least Col. 3, lines 32-34, “In the upstream direction, communications signals are transmitted from the CPE (customer premises equipment)s towards the base station”); and receive second dataline management communications from the management system via the network (See at least ABSTRACT, “receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100, as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”) and route the second dataline management communications to the devices via the respective networking engines (See at least Col. 4, lines 60-63, “A gateway architecture is shown in FIG. 4, Control and signaling information is converted between the format used on the backhaul network and the format used on PSTN by a signaling engine 261”).
Thus, given the teaching of Williams, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Williams, the method of transmitting speech signal over a power line communications system, into, Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method can be used to transmit data over a powerline (See Williams: Summary).
Although Brech and Williams teach the substantial features of the claimed invention, Brech and Williams fail to expressly teach communications to the plurality of server devices, power distribution powerline.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches communications to plurality of servers, power distribution powerline (See at least  Fig. 4, “Mount a power distribution unit to a server stack, Couple the power distribution unit to an external power source, Mount one or more external devices to the server rack”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 2, Brech, Williams and Lewis teach the system of claim 1. Brech further teaches wherein each server powerline networking engine in each of the plurality of server devices is configured to: convert the first dataline management communications received from the management subsystem in that server device to powerline management communications, and transmit those powerline management communications out of the power system in that server device (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”), and wherein each power distribution powerline networking engine coupled to a power connector is configured to: covert the powerline management communications received via that power connector to the first dataline management communications, and transmit those first dataline management communications to the switching subsystem (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 3, Brech, Williams and Lewis teach the system of claim 1. Brech further teaches wherein each power distribution powerline networking engine coupled to a power connector is configured to: covert the second dataline management communications received from the switching subsystem to powerline management communications, and transmit those powerline management communications out of that power connector, and wherein each server powerline networking engine in the power system each of the plurality of server devices is configured to: convert the powerline management communications received via that power system to the second dataline management communications, and transmit those second dataline management communications to the management subsystem in that server device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 4, Brech, Williams and Lewis teach the system of claim 1. Lewis further teaches wherein the dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 5, Brech, Williams and Lewis teach the system of claim 1. Brech further teaches wherein the power distribution system is configured to transmit the powerline management communications along with power via each respective power connector to the plurality of server devices (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”).

As to claim 6, Brech, Williams and Lewis teach the system of claim 1. Brech further teaches wherein the power distribution system includes a chassis that houses the switching subsystem and each of the respective power connectors (See at least ¶ [0005], “both locally within a device chassis, and more globally among racks in data centers”).

As to claim 7, Brech, Williams and Lewis teach the system of claim 1. Brech further teaches wherein the server powerline networking engine included in the power system in each of the plurality of server devices is configured to: convert powerline management communications received along with power to dataline management communications; and provide the power to at least one server component included in that server device (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”).

As to claim 8, Brech teaches a power distribution system, comprise: a chassis; a plurality of power connector s aht are located in the chassis and that are each configured to couple to a respective computing device; a respective power distribution powerline networking engine that is located in the chassis and coupled to each of the plurality of power connectors, wherein each respective power distribution powerline networking engine is configured to covert between dataline management communications and powerline management communications ((See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein a switching subsystem coupled to each respective networking engine, wherein the switching subsystem is configured to: receive first dataline management communications from the the respective computing devices via the respective networking engines and transmit the first dataline management communications to a management system via a network; and receive second dataline management communications from the management system via the network and route the second dataline management communications to the respective computing devices via the respective networking engines.
In analogous teaching, Williams exemplifies this wherein Williams teaches a switching subsystem coupled to each respective power distribution powerline networking engine, wherein the switching subsystem is configured to: receive first dataline management communications from the the respective computing devices via the respective networking engines (See at least ABSTRACT, “receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100 (subsystem), as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”) and transmit the first dataline management communications to a management system via a network (See at least Col. 3, lines 32-34, “In the upstream direction, communications signals are transmitted from the CPE (customer premises equipment)s towards the base station”); and receive second dataline management communications from the management system via the network (See at least ABSTRACT, “receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100, as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”) and route the second dataline management communications to the devices via the respective networking engines (See at least Col. 4, lines 60-63, “A gateway architecture is shown in FIG. 4, Control and signaling information is converted between the format used on the backhaul network and the format used on PSTN by a signaling engine 261”).
Thus, given the teaching of Williams, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Williams, the method of transmitting speech signal over a power line communications system, into, Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method can be used to transmit data over a powerline (See Williams: Summary).
Although Brech and Williams teach the substantial features of the claimed invention, Brech and Williams fail to expressly teach communications to power distribution powerline.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches communications to power distribution powerline (See at least  Fig. 4, “Mount a power distribution unit to a server stack, Couple the power distribution unit to an external power source, Mount one or more external devices to the server rack”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 9, Brech, Williams and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine that is coupled via a power connector to a respective computing device is configured to: convert powerline management communications received from that computing device via that power connector to the first dataline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”), and transmit those first dataline management communications to the switching subsystem (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 10, Brech, Williams and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine that is coupled via a power connector to a respective computing device is configured to: covert the second dataline management communications received from the switching subsystem to powerline management communications, and transmit those powerline management communications out of that power connector to that computing device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 11, Brech, Williams and Lewis teach the power distribution system of claim 8. Lewis further teaches wherein the dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 12, Brech, Williams and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine  that is coupled via a power connector to a respective computing device is configured to: transmit the powerline management communications along with power via that power connector to that computring device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 13, Brech, Williams and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each of the plurality of power connections includes an Alternating Current (AC) power plug receptacle (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’).

As to claim 14, Brech teaches a method for power distribution powerline networking management, comprising: receiving, by a power distribution system via each of a plurality of power connections that are included in the power distribution system and that are each coupled to a respective computing device, first powerline management communications (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”); converting, by a respective power distribution powerline networking engine coupled to each of the plurality of power connectors, the first powerline management communications to first dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); transmitting, by each respective power distribution powerline networking engine to a switching subsystem that is included in the power distribution system, the first dataline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein transmitting, by the switching subsystem to a management system via a network, the first dataline management communications; receiving, by the switching subsystem from the management system via the network, second dataline communications; and routing, by the switching subsystem via the respective power distribution powerline networking engines, the second dataline communications to the respective computing devices.
In analogous teaching, Williams exemplifies this wherein Williams teaches transmitting, by the switching subsystem to a management system via a network (See at least Col. 3, lines 32-34, “In the upstream direction, communications signals are transmitted from the CPE (customer premises equipment)s towards the base station”), the first dataline management communications; receiving, by the switching subsystem from the management system via the network, second dataline communications (See at least ABSTRACT, “receiving speech-band signals at the communications station from speech-band communications equipment”; Col.3, lines 22-25, “A base station BS couples data communications signals onto distribution cable 120. The base station can be coupled to one or more distribution cables 120 at  a point near to substation 100 (subsystem), as shown in Fig. 1”; and Col. 4, lines 24-28, “One or more servers 210, 220 maintain a database of details of communications subscribers in the system and respond to signaling requests from main stations”); and routing, by the switching subsystem via the respective networking engines, the second dataline communications to the respective computing devices (See at least Col. 4, lines 60-63, “A gateway architecture is shown in FIG. 4, Control and signaling information is converted between the format used on the backhaul network and the format used on PSTN by a signaling engine 261”).
Thus, given the teaching of Williams, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Williams, the method of transmitting speech signal over a power line communications system, into, Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method can be used to transmit data over a powerline (See Williams: Summary).
Although Brech and Williams teach the substantial features of the claimed invention, Brech and Williams fail to expressly teach power distribution powerline.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches power distribution powerline (See at least  Fig. 4, “Mount a power distribution unit to a server stack, Couple the power distribution unit to an external power source, Mount one or more external devices to the server rack”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to method of claim 15, Brech, Williams and Lewis teach the method of claim 14. Brech further teaches wherein further comprising: transmitting, by the switching subsystem to each of the power distribution powerline networking engines, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”); converting, by each of the power distribution powerline networking engines, the second dataline management communications to second powerline management communications; transmitting, by each of the power distribution powerline networking engines via a respective power connector to a respective computing device, the second powerline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 15, Brech, Williams and Lewis teach the method of claim 14. Brech further teaches wherein further comprising: receiving, by each respective computing device via a respective power connector, the second powerline management communications; converting, by  a respective computing device powerline networking engine included in each respective computing device, the second powerline management communications to the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”); and transmitting, by the respective computing device powerline networking engine included in each respective computing device to a respective management subsystem in that respective computing device, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).

As to claim 16, Brech, Williams and Lewis teach the method of claim 15. Brech further teaches wherein further comprising: receiving, by each respective computing device via a respective power connector, the second powerline management communications;  converting, by a respective computing device powerline networking engine included in each respective computing device, the second powerline management communications to the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and transmitting, by the respective computing device powerline networking engine included in each respective computing device to a respective management subsystem in the respective computing device, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).

As to claim 17, Brech, Williams and Lewis teach the method of claim 15. Brech further teaches wherein further comprising: transmitting, by each of the power distribution powerline networking engines via the respective power connector to the respective computing device, the second powerline management communications along with power ((See at least ABSTRACT, “implementing a power distribution unit, and, more particularly, for implementing a power distribution unit to transmit data over a powerline” and ¶ [0067], “a communication subsystem 530 may permit data to be exchanged with a network, with other computer or hardware system”).

As to claim 18, Brech, Williams and Lewis teach the method of claim 17. Brech further teaches wherein further comprising: converting, by a respective computing device powerline networking engine in each respective computing device, the second powerline management communications that are received along with the power to the second dataline management communications ((See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and providing, by the respective computing device powerline networking engine in each respective computing device, the power to at least one server component included in that respective computing device (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”);

As to claim 19, Brech, Williams and Lewis teach the method of claim 14. Lewis further teaches wherein the first dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, and Williams, the method of transmitting speech signal over a power line communications system, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 20, Brech, Williams and Lewis teach the method of claim 14. Brech further teaches wherein each of the plurality of power connections includes an Alternating Current (AC) power plug receptacle (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
10/17/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456